Citation Nr: 1225392	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-31 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active military service from March 1988 to December 1991, including in the Southwest Asia theater of operations from January to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for PTSD and assigned an initial evaluation of 10 percent, effective from August 14, 2007.

In a September 2008 rating decision, the RO increased the disability evaluation to 30 percent, effective from August 14, 2007.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent have not been met for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This claim for an increased rating for PTSD arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and private treatment records have been obtained.  Records from the Social Security Administration (SSA) were obtained on his behalf.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran was also provided with a VA examination.  The Board finds the VA examination report is adequate for evaluation purposes because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Veteran has not alleged, nor does the record show, that his PTSD disability has worsened in severity since the examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance is required.

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Since the award of service connection, the Veteran's disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  Under that diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Veteran had a VA examination in January 2008.  His claims file was reviewed by the examiner.  During the examination, he reported a history of a motor vehicle accident wherein he suffered multiple injuries, in particular, a brain stem hemorrhage that left him with some residuals, including short term memory loss.  As to his PTSD, the Veteran denied problems with motivation and indicated that his mood was mostly stable, although it could be lower when he is ruminating.  He reported that he made friends easily and got along with everyone.  He was noted to have an excellent relationship with people, although he reported problems with crowds.  He endorsed problems with making independent decisions and handling the demands of a multi-tasking job.  He also reported chronic sleep impairment due to nightmares related to his military service.  He reported having a good relationship with his wife and two children.  He stated that he lived in the city in which he grew up and thus, knew everyone.  He also stated that he helped to care for his mother-in-law who recently had a stroke.  His leisure activities consisted of working in the yard.  He denied a history of suicide attempts.  He also denied any problematic effects from his alcohol use and denied any other substance abuse.  The examiner noted that the Veteran had been on SSA disability due to his short-term memory loss that had been present ever since he came out of the coma from his traumatic brain injury (TBI).  He has to write notes for himself to ensure he completes tasks.

On mental status examination, the Veteran was clean, neatly groomed and appropriately dressed.  Speech and psychomotor activity were normal.  His attitude was cooperative, friendly, and relaxed.  His mood was good.  Attention was intact and he was oriented to person, place, and time.  Thought process and content were unremarkable and no delusions or hallucinations were reported.  Judgment and insight were intact.  No inappropriate behavior was observed.  There was no report of panic attacks, suicidal or homicidal thoughts, or episodes of violence.  Impulse control was good.  The Veteran was able to maintain minimum personal hygiene.  Remote and recent memory was intact.  The Veteran was unable to interpret proverbs correctly and was also noted to have obsessive/ritualistic behavior in that everything must be in order and clean, and nothing can be out of place.  In addition, his immediate memory was observed as moderately impaired.

The examiner stated that the Veteran's PTSD symptoms do not cause clinically significant distress or impairment in terms of social, occupational or other important areas of functioning.  The diagnosis is PTSD, mild.  The GAF score is 75.  The examiner explained that the GAF score is reflective of the Veteran's ability to manage his life day to day.  Due to his TBI, he stays home and does not work because of his short term memory problems.  This leaves him with a lot of time to sit and ruminate.  The impact of PTSD symptoms is minimal on his emotional, social, and occupational life.  The PTSD does not have an impact on his ability to work or develop relationships, and he takes no medications other than vitamins.  Overall, the PTSD signs and symptoms are no more than transient or mild, with decreased work efficiently and ability to perform occupational tasks only during periods of significant stress.  Specifically, his occasional anxiety and rumination, combined with depressed mood could occasionally interfere with functioning on a day to day basis.  The rationale essentially was that the findings were supported by Veteran's military records, claims file review, treatment records, clinical evaluations, review of recent research, and DSM-IV criteria.   

SSA records reflect that the Veteran receives disability benefits for a primary diagnosis of organic mental disorder and a secondary diagnosis of intercranial injury, with a disability onset date of July 6, 1994.  The SSA records further reflect that the Veteran was involved in a serious motor vehicle accident in July 1994 that resulted in a traumatic brain injury that left him in a coma for 13 days.

There are no other treatment records in the file relating to the Veteran's PTSD.

In this case, the Board finds that the Veteran's PTSD has manifested with symptoms that have more closely approximated the criteria for a 30 percent rating since the grant of service connection.  That is, his symptoms have resulted in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130 (DC 9411).  See Fenderson, 12 Vet. App. at 126. 

The evidence does not otherwise show that the Veteran's PTSD has resulted in more severe symptoms such as those set forth in the criteria for the next higher rating of 50 percent.  The Veteran's speech and insight are intact.  Although the examiner noted that the Veteran was unable to interpret proverbs correctly, he opined that his judgment was also intact.  Symptoms such as flattened affect, panic attacks, and difficulty in understanding complex commands, and disturbances in motivation have not been shown.  In addition, while the Veteran displayed moderate difficulty with his immediate memory, the examiner attributed this problem to his nonservice-connected TBI and not his service-connected PTSD.  The SSA records support the examiner's finding in this respect.  Additionally, the Veteran has been able to maintain social relationships, as he is married and has a good relationship with his wife and two children.  He also reported at the VA examination that he makes friends easily, gets along with everyone, and has an excellent relationship with people, although he has problems with crowds.  This does not reflect difficulty in establishing and maintaining effective work and social relationships.  In addition, although he was noted to have obsessive/ritualistic behavior at the VA examination, the examiner's overall impression was that his PTSD symptoms do not cause clinically significant distress or impairment in terms of social, occupational or other important areas of functioning.  The Board further notes that the VA examination report showed a GAF score of 75.  A GAF of 75 is in the range of 71 to 80, and indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.

Finally, although the Veteran is not employed, the evidence shows that this is attributable to residuals of his TBI incurred as a result of the 1994 car accident.  Indeed, the VA examiner opined that the PTSD does not have an impact on his ability to work.  Thus, occupational impairment due to the PTSD has not been shown.  Without sufficient evidence that the Veteran's PTSD more closely approximates the symptomatology of the higher rating of 50 percent, no more than the 30 percent rating is warranted.  For the foregoing reasons, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 30 percent for the entire appeal period.  In reaching this conclusion, the Board has considered and applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against a higher initial rating, that doctrine is not applicable in this instance.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's PTSD, which throughout the appeal has been productive of anxiety, sleep impairment, and nightmares.  These manifestations are contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As discussed, although the Veteran is not employed, the evidence from SSA and the VA examination show that his unemployment is solely attributable to residuals of TBI incurred as a result of a 1994 car accident- not his service-connected disability.  As there is no evidence of unemployability in this case due to his PTSD, the question of entitlement to a TDIU is not raised.


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


